Title: To Benjamin Franklin from Henry Melchior Muhlenberg, 3 August 1754
From: Muhlenberg, Henry Melchior
To: Franklin, Benjamin


Providence Augt. 3d. 1754
That he rejoiced much in hearing an illustrious Society at home had undertaken to sollicit a Charity and carry on a Scheme for promoting the Knowlege of God among the Germans in Pennsylvania &c. and for making them loyal Subjects to the sacred Protestant Throne of Great Britain; and that he was pleas’d the Managment of said Charity was entrusted to such impartial Persons. But, as by long Experience, he was acquainted with almost all the Corners of Pennsylvania, and with the Temper and Circumstances of his Countrymen, he much fear’d some ill-minded Persons would strive to defeat so just and noble a View, as they had of late done many others, to the Offence of many thousand ignorant, but well-meaning Souls, unless proper Measures were taken to prevent it.
The joyful News were no sooner heard than Mr. Sauer, who prints a German News-paper, which is universally read by the Germans all over Pennsylvania and the neighbouring Colonies, made haste to ferment them against the Scheme, as may be seen from the Extracts which are subjoin’d and literally translated from his Paper. Hence then it appears that such a Man has it much in his Power, and too evidently in his Disposition, greatly to retard this good work and stir up the People against their gracious Superiours and their inestimable Benevolence for the Welfare of poor ignorant Souls.
Mr. Muhlenberg further observes that Mr. Franklin having at great Expence set up another German Press, in order to rescue the Germans out of Sauer’s Hands, and the Hands of those whose Interest it is, by Sauer’s Means, to mislead and keep them in Ignorance; but that for Want of a German Printer with sufficient Skill and Correspondence, and a proper Interest made to support Mr. Franklin’s Undertaking, Sauer kept the Advantage, continuing to mislead the People, turn them against their Clergy and every Body that endeavoured to reduce them to Order in Church and State. That he (Mr. Muhlenberg himself) once attempted to buy a Press, on Purpose to rescue his ignorant Country, and instil sound Notions in them concerning the inestimable Privileges, spiritual and temporal, which they enjoy under the sacred protestant Throne of great Britain; but that by Reason of his large encreasing Family and narrow Circumstances, he had been obliged to drop his Design, and beheld his poor Countrymen as much poison’d as ever, with Notions that may produce unhappy Consequences in very remote Periods. That he saw no Way to cure this growing Evil, unless the honourable Society or their Trustees in Pennsylvania, should be at the Expence of bu[y]ing a Press, and make a proper Interest to support a News Paper, Almanack &c. That He would undertake the Direction of the said Press under the Trustees; that he would use his whole Influence among his People and Bretheren to support it, and that a Person might be got who could manage the Press and serve as a Schoolmaster at the same Time. He adds that he did not doubt of the Success of this Scheme, since he had a large Correspondence with pious German Ministers and Congregations, in Pensylvania, New-York, new England, Jersey, Maryland, Virginia, Carolina and Georgia, who could be engaged to support it, without putting the Society to any Expence, especially if the Printing house is in the Country, where there is no House-rent and where the same person might serve as Schoolmaster and chief printer.
He further laments the Riots, Disloyalty, and Irreligion which are nursed among his Countrymen by thus stirring them up against pious and regularly ordain’d Clergy, while vicious Vagabonds, coming in without Orders and Credentials are indulged, many of whom are justly suspected to be more in the French than British Interest. They marry People without Discretion, trade with the Sacraments and Ordinances, and sow Prejudices against the English Government. One, who names himself Charles Rudolph, Prince of Wirtenberg and Minister of the Gospel, is a Stroler of this Kind. Yet it can be proved that he made a Conspiracy with the Indians against the English and escaped the Gallows in Georgia, by stealing a Boat and running over to the Spaniards; and is infamous all over America for Riots and breaking of Goals, nevertheless he is followed as a Lutheran, and somtimes as a Calvinist Minister. Another, named Engelland, turned in Germany Roman Catholic, was under the hands of the Hangman, reprieved at the Intercession of the Jesuits, after receiving 80 Lashes at the Gallows, was banish’d the Spanish Netherlands for stealing and carrying off innocent Children, and now about Lancaster and York he breeds Dissensions &c. by passing as a Lutheran Minister. There are many more of the same Sort, which we shall never get rid of, nor reduce the People to Order, till our gracious Superiors are pleas’d to demand proper Credentials of all who exercise the Ministry, and not suffer Vagabonds to laugh at us, who are regular Clergymen, by saying it is a free Country and turning Liberty into Licentiousness.
In all this, such Vagabonds are supported by Mr. Sauer in his news-paper, who is a professed Adversary to all regularly ordain’d Clergy, and who by varnishing over the Crimes of these People, draws Conclusions a particulari ad Universale, and persuades ignorant People to Quakerism and even Heathenism; For he often tells the People that Clergy of all kinds are Rogues and Tools of tyrranical Government to awe the Mob.
I have no View but the Good of my poor Countrymen, and therefore I hope you’ll consider these Things and pardon my Boldness.
(sic subscribitur) Henry Mühlenberg
